Citation Nr: 0425046	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of heat 
exhaustion.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a psychiatric 
disorder other than anxiety neurosis with depression.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1978.  He 
also had service in the Alabama Army National Guard in a 
capacity that has not been verified.  His service with the 
National Guard apparently included time in 1975 and from 1978 
to 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board previously issued a decision in this case in 
September 2000, in which it denied each claim as not well 
grounded.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a May 2001 
Order, the Court vacated the decision and remanded the case 
to the Board for consideration of the claims pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), which, among other 
things, eliminated the requirement for a well-grounded claim.  

In a May 2002 decision, the Board denied service connection 
for hearing loss and residuals of heat exhaustion.  It 
deferred adjudication of the claims for service connection 
for hypertension, migraine headaches, and a psychiatric 
disorder other than anxiety neurosis with depression pending 
development of additional evidence pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  The veteran appealed the May 2002 Board 
decision to the Court.  Pursuant to a joint motion by the 
parties, in an April 2003 Order, the Court vacated the Board 
decision and remanded the matter to the Board to ensure 
compliance with the VCAA.  By letter dated in June 2003, the 
Board advised the veteran, through his representative, that 
there was additional time in which to supplement the evidence 
and argument before the Board.  In September 2003, the 
veteran's representative asked for an extension of time in 
which to submit evidence and argument.  Evidence received in 
November 2003 has been associated with the claims folder.  
The case is again before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As mentioned above, the VCAA was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As regards the claims for service connection for hearing loss 
and residuals of heat exhaustion, as discussed in the joint 
motion to the Court, there is no notice from the RO to the 
veteran that explains the evidence needed to substantiate the 
claim or that explains which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that, concerning the issues of service 
connection for hypertension, migraine headaches, and a 
psychiatric disorder other than anxiety neurosis with 
depression, it undertook development pursuant to authority 
granted by 38 C.F.R. 
§ 19.9(a)(2).  However, before the case could come before the 
Board for final appellate review, the U.S. Court of Appeals 
for the Federal Circuit (Court of Appeals) invalidated 38 
C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 
(West 2002).  Disabled American Veterans, supra.  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  

The Board notes that the evidence received in November 2003 
from the veteran's representative appears to relate to the 
claims for service connection that were developed by the 
Board.  It is observed that the submission included a waiver 
of initial consideration of the evidence by the RO.  However, 
the Board notes that additional evidence was secured through 
Board development, and that the veteran has not waived RO 
consideration of that evidence.  In addition, some of the 
Board's requested development was not accomplished.  Finally, 
review of the claims folder reveals lack of compliance with 
VCAA notice with these three issues, as well as with the two 
issues addressed in the Court Order, discussed above.  
Therefore, a remand is required for these three issues as 
well.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate each of the five claims on 
appeal, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  Through the appropriate channels, the 
RO should verify of the dates on which 
the veteran had Active Duty for Training 
or Inactive Duty Training with the 
Alabama Army National Guard in June 1997.  

3.  After completing any additional 
necessary development, the RO should then 
readjudicate each issue on appeal.  The 
RO must consider all evidence received or 
secured since the March 1999 statement of 
the case.  If the disposition of any 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


